Citation Nr: 9902758	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE
Entitlement to an increased rating for ulcerative colitis, 
currently evaluated as 30 percent disabling, to include 
consideration on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (1998).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
December 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

In an October 1991 rating decision, service connection was 
granted for ulcerative colitis and a 30 percent disability 
rating was assigned under Diagnostic Code 7323 (ulcerative 
colitis), a code that permits a 100 percent disability 
rating.  Yet, in the April 1998 rating decision, the 
veterans disorder was rated under Diagnostic Code 7319 
(irritable colon syndrome (spastic colitis, mucous colitis, 
etc.)), a code that permits only a maximum schedular rating 
of 30 percent.  It was also noted that the veterans disorder 
was already receiving the maximum schedular rating.  
Moreover, in the May 1998 statement of the case, Diagnostic 
Code 7319 was listed as the applicable Diagnostic Code and 
the criteria for Diagnostic Code 7323 (ulcerative colitis), 
which is the code under which the veterans disorder should 
be rated, were not given.  See 38 C.F.R. § 19.29 (1998).

Furthermore, the veteran underwent a VA examination in 
January 1998.  On that examination report, the examiner 
indicated that the veteran last had a VA examination in 1992.  
The veterans claims file, however, reveals that the 
veterans previous VA examination was in February 1993.  
Therefore, it is unclear whether the examiner had reviewed 
the entire claims file prior to the examination.  In 
addition, since a higher evaluation for ulcerative colitis 
requires the presence of very specific symptoms, it is the 
opinion of the Board that another VA examination would be of 
assistance in clarifying the nature of the veterans 
disability and would be instructive with regard to the 
appropriate rating to be assigned in this case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify all treatment he 
has received for his ulcerative colitis 
since October 1997, to include the names 
and addresses of all physicians and 
facilities that have treated him.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain the medical 
records that are not already in the 
claims file, specifically to include any 
records from the Spokane, Washington VA 
Medical Center subsequent to those on 
file.

2.  The veteran should be asked to submit 
any documentation of absences from work, 
work accommodations made due to his 
ulcerative colitis, or any other evidence 
that shows that his ulcerative colitis 
presents an unusual disability picture 
with such factors as a marked 
interference in employment or frequent 
hospitalizations.

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the status of his ulcerative colitis.  
The veteran's claims folder and a 
separate copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  Any indicated 
studies, including a complete blood 
count, should be performed.  The 
veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiner.  The examiner 
should specifically state whether the 
veterans ulcerative colitis is 
productive of malnutrition, anemia, 
general debility, or serious 
complications such as liver abscess.  The 
examiner should also comment on the 
frequency and severity of the attacks of 
ulcerative colitis.  The examiner should 
specifically state whether the veterans 
ulcerative colitis is moderate, 
moderately severe, severe, or pronounced.  
The rationale for all conclusions should 
be provided.

4.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

5. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should evaluate the 
veteran's claims under a broad 
interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1998), including 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (1998).  
Due consideration should also be given to 
38 C.F.R. § 3.321(b)(1) (1998), if 
applicable.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing all applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  






In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
